Citation Nr: 0106150	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  93-25 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart murmur.  

2.  Entitlement to service connection for a right knee 
disability as secondary to service-connected bilateral 
hearing loss.  

3.  Entitlement to service connection for residuals of a left 
leg injury as secondary to service-connected bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
December 1970.  

This case came to the Board of Veterans' Appeals (Board) from 
a September 1992 RO decision which determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a heart murmur, denied service 
connection for a right knee disability (later clarified to be 
service connection secondary to service-connected bilateral 
hearing loss), and denied service connection for residuals of 
a left leg injury secondary to service-connected bilateral 
hearing loss.  In October 1995, the Board remanded the case 
to the RO for additional development.  In a September 1998 
decision, the Board denied these benefits.  The veteran 
appealed the Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a December 1998 
order, the Court granted a joint motion of the parties (the 
veteran and the VA Secretary) to vacate and remand that part 
of the September 1998 Board decision which denied these 
benefits.  In July 1999, the Board remanded the case to the 
RO for additional development.  

The present Board decision addresses the application to 
reopen the claim for service connection for a heart murmur.  
The issues of secondary service connection for a right knee 
disability and residuals of a left leg injury are the subject 
of the remand which follows the decision.  


FINDING OF FACT

In a February 1971 rating decision, the RO denied service 
connection for a heart murmur; the veteran did not appeal the 
RO determination.  Evidence received since the February 1971 
determination by the RO is cumulative or redundant of 
evidence previously considered, or the additional evidence, 
by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for a heart murmur; and the 
February 1971 RO decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from October 1967 to 
December 1970.  Service medical records show that on a July 
1967 physical examination for enlistment purposes the 
veteran's heart was normal.  In hospital records dated in 
September and October 1970, which primarily pertain to 
complaints of hearing loss, it was noted that the veteran had 
a very active point of maximal impulse (PMI) at the 5th 
intercostal space (ICS) at the midclavicular line (MCL), and 
a Grade II and VI (or IV in October 1970) harsh mid-systolic 
murmur which was best heard at the apex or in the lateral 
position, with no thrill felt.  The diagnosis, in pertinent 
part, was functional murmur, untreated, unchanged.  A 
September 1970 cardiology consultation, during a hospital 
admission, noted that the veteran had no prior history of 
heart murmur, rheumatic fever, or chest pain.  X-rays of the 
chest and an electrocardiogram (EKG) were within normal 
limits.  The examiner indicated a diagnostic impression of no 
evidence of heart disease and a functional (innocent) murmur, 
and stated that the murmur was of no significance and that no 
treatment was required.  An October 1970 narrative summary 
indicated, in part, that the veteran had a functional heart 
murmur for which no treatment was indicated and no profile 
was given.  On an October 1970 physical examination performed 
for medical board purposes, a functional heart murmur was 
noted.  A November 1970 physical evaluation board (PEB) 
recommended the veteran be medically retired from service 
based on bilateral hearing loss, and the veteran was 
discharged from service on this basis in December 1970.  

In a February 1971 decision, the RO in part denied service 
connection for a heart murmur on the basis that it was a 
constitutional or developmental abnormality and not a 
disability under the law.  The RO notified the veteran of 
this decision in a February 1971 letter; he did not appeal.  

There are no post-service medical records, until the 1990s, 
referable to the heart.  Admission reports from the Baptist 
Medical Center dated in March 1991 and May 1991 indicate that 
the veteran's heart was regular and without murmur, gallop, 
ectopy, or evidence of cardiac enlargement.  

In March 1992, the RO received the veteran's application to 
reopen his claim for service connection for a heart murmur.  

VA outpatient records dated from March to August 1992 are 
negative for complaints or treatment of a heart murmur.  

On an August 1992 VA examination, the doctor noted a barely 
audible soft systolic murmur over the entire precordium.  The 
chest was clear to auscultation and percussion.  X-rays of 
the chest revealed that the diaphragm was somewhat elevated 
perhaps due to poor inspiratory effort, with no other 
abnormality.  There was no diagnosis of a disability from the 
murmur.  

In a September 1992 decision, the RO determined in part that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a heart murmur.  

In statements received in October 1992, the veteran 
reiterated that he incurred a heart murmur during military 
service.  

In his February 1993 substantive appeal, the veteran asserted 
that he did not have a heart murmur prior to military service 
and that such was diagnosed at the time of his discharge from 
service.  

VA outpatient records dated from July 1992 to March 1993 are 
negative for complaints or treatment of a heart murmur.  
Records in November 1992 and February 1993 indicate that on 
physical examinations the veteran's heart had regular rhythm 
and no murmur.  

At an April 1993 RO hearing, the veteran testified that he 
first became aware of his heart murmur when he read his DD 
Form 214.  He denied a current heart disability and current 
treatment for a heart murmur.  

VA outpatient records dated from May 1996 to May 1997 are 
negative for complaints or treatment of a heart murmur.  
Records in May 1996, September 1996, November 1996, December 
1996, January 1997, and May 1997 indicate that on physical 
examinations the veteran's heart had regular sinus rhythm and 
no murmur.  

A May 1997 medical report from Neurological Associates 
indicates that on a physical examination the veteran's heart 
had regular rate and rhythm and no murmur.  

A September 1997 VA outpatient record indicates that an EKG 
was completed and the veteran's heart had regular sinus 
rhythm and no murmur.  

Medical records from Dexter Rogers, M.D., show that on a 
March 1998 physical examination the veteran's heart had 
normal sinus rhythm and no murmur.  In July 1999, Dr. Rogers 
referred the veteran for a stress test, which was negative 
for ischemia and revealed a normal EKG at rest.  The doctor 
who administered the test stated that he could not exclude 
the potential for some underlying coronary disease, even 
though there was no evidence of ischemia on the examination, 
and that should the veteran have any anginal symptoms he 
would require a more in-depth evaluation.  On a December 1999 
physical examination, the heart had normal sinus rhythm and 
no murmur.  

II.  Analysis

In the present case, a claim for service connection for a 
heart murmur was previously denied by the RO in a February 
1971 decision.  The veteran did not perfect an appeal with 
regard to this decision, and it is considered final, with the 
exception that the claim may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  "New and material evidence" means 
evidence not previously submitted to VA decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

When the RO denied service connection for a heart murmur in 
February 1971, it considered service medical records which 
show that in 1970, while being evaluated for hearing loss, he 
was found to have a functional (innocent) heart murmur of no 
significance.  It was also noted that the veteran had no 
evidence of heart disease.  Service medical records are 
negative for any disability from the veteran's functional 
heart murmur.  Moreover, at the time of the 1971 decision, 
there was no post-service medical evidence indicating any 
disability from the functional heart murmur.  

Evidence submitted since the 1971 RO decision includes 
private and VA medical records which show no disability from 
a heart murmur.  A 1992 VA examination revealed findings of a 
barely audible soft systolic murmur over the entire 
precordium, but there was no diagnosis of a disability from 
the heart murmur.  Additional medical records dated to 1999 
show no heart murmur, let alone a related disability. 

The additional medical records received since the 1971 RO 
decision are not new evidence since they are cumulative or 
redundant of previously considered medical evidence which 
showed only a functional heart murmur without related heart 
disability.  38 C.F.R. § 3.156; Vargas-Gonzalez v. West, 12 
Vet. App. 321 (1999).  The additional medical records also 
are not material evidence because they do not show a current 
disability arising from a heart murmur (which is one 
requirement for service connnection; see Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992)), nor do they link any 
current heart disability to service.  The medical evidence 
submitted since the 1971 RO decision is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156.  

The veteran has also submitted written statements to the 
effect that he has a heart murmur which was incurred in 
service.  His additional statements are not new as they are 
merely cumulative of those previously considered by the RO 
when it denied the claim in 1971.  38 C.F.R. § 3.156; Vargas-
Gonzalez, supra.  Moreover, as a layman, the veteran has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  His additional statements on such matters are not 
material evidence since they are not so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the February 1971 RO decision which 
denied the veteran's claim for service connection for a heart 
murmur.  Thus, the claim has not been reopened, and the 
February 1971 RO decision remains final.


ORDER

The application to reopen a claim for service connection for 
a heart murmur is denied.


REMAND

As to the remaining issues on appeal, of secondary service 
connection for a right knee disability and residuals of a 
left leg injury, the Board finds there has not been full 
compliance with the development ordered by the July 1999 
Board remand (which followed a December 1998 Court order), 
and that another remand is required to develop the evidence.  
Stegall v. West, 11 Vet.App. 268 (1998).

It is also noted that in the last two supplemental statements 
of the case, sent to the veteran in January and August 2000, 
the RO stated that the secondary service connection claims 
were not well grounded.  Such not-well-grounded determination 
by the RO is in conflict with the December 1998 Court order 
and July 1999 Board remand.  In any event, the concept of a 
well-grounded claim has been eliminated by recent law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which among other things eliminates the concept 
of a well-grounded claim and redefines the obligations of the 
VA with respect to the duty to assist.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Id.  

To satisfy the duty to assist the veteran, the RO should make 
another attempt to obtain medical records from Dr. William M. 
Scott in Easely, South Carolina (the initial request in May 
2000 was returned as undeliverable); from Greenville Memorial 
Hospital in Greenville, South Carolina (in response to a May 
2000 request the hospital stated that the veteran was located 
in its system but that he would have to contact the specific 
department in which his procedure [right knee surgery] was 
performed); and from Palmetto Baptist Medical Center in 
Easely, South Carolina (in response to a May 2000 request the 
medical center stated that additional information was 
required such as treatment types and dates, attending 
doctors, and the specific outpatient department).  

Accordingly, the secondary service connection issues are 
remanded to the RO for the following action:

1.  The RO should make another effort to 
obtain medical records related to the 
claims for secondary service connection 
for right knee and left leg disabilities.  
This includes, but is not limited to, 
records from Dr. William M. Scott in 
Easely, South Carolina; Greenville 
Memorial Hospital in Greenville, South 
Carolina; and Palmetto Baptist Medical 
Center in Easely, South Carolina. 

2.  The RO should ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's secondary service connection 
claims.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any subsequent regulations and 
VA and court instructions on the subject.  

3.  After completion of the foregoing, 
the RO should review, on the merits, the 
claims for secondary service connection 
for a right knee disability and residuals 
of a left leg injury.  If the claims 
remain denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond before the 
case is returned to the Board for further 
appellate review.  



The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 



